          Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 1 of 30



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Dominick DeSimone                             :
                                              : CIVIL ACTION
               v.                             :
                                              : NO: 2:19-cv-06150-GJP
U.S. Claims Services, Inc. and                :
Paul Hashim                                   :
                                              :
                                              :

                    MEMORANDUM OF LAW IN SUPPORT OF
     RULE 12(B)(6) MOTION TO DISMISS PLAINTIFF’S COMPLAINT FILED BY
        DEFENDANTS U.S. CLAIMS SERVICES, INC. AND PAUL HASHIM

       Defendants U.S. Claims Service, Inc., dba Payne Richards & Associates (“Payne

Richards”) and Paul Hashim (“Hashim”), by and through their counsel, Marshall Dennehey

Warner Coleman & Goggin, respectfully request that this Honorable Court grant their Motion to

Dismiss Plaintiff’s Complaint pursuant to Fed. R. Civ. P. 12(b)(6) and, in support thereof, submit

the following Memorandum of Law:

I.     SUMMARY

       The allegations of the Complaint are inherently inconsistent and fail to state a claim as a

matter of law. The Complaint admits that Defendants followed the law of the State of

Pennsylvania, and that the Pennsylvania Office of the State Treasurer (hereafter, “Treasurer”)

approved the form contract that is attached as Exhibit A to the Complaint. The Complaint omits

that Plaintiff received multiple statutory notices required under the State of Pennsylvania’s

Unclaimed Property Act (“UPA”), Title 72 P.S. Taxation and Fiscal Affairs, Article XIII.1.

Disposition of Abandoned and Unclaimed Property §§ 1301.1, et seq.

       These notices to Plaintiff include those from the “Holder,” which is the company that

escheated his property to the State. (See 72 P.S. § 1301.10a.) And, the Plaintiff received statutory



                                                 1
          Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 2 of 30



and constitutional from the Treasurer, who administers the Unclaimed Property Program. (See 72

P.S. § 1301.12; see also Jones v. Flowers, 547 U.S. 220 (2006); Mullane v. Hanover Bank & Trust

Co., 339 U.S. 306 (1950).) The notice sent by the Treasurer to the Plaintiff included direct mail,

publication, and internet notice. (See 72 P.S. § 1301.12.) In fact, the Complaint acknowledges (at

¶12) that Plaintiff was free to claim his property from the State at any time but failed to do so. In

fact, the reason Plaintiff’s property was in the custody of the Treasurer as unclaimed property in

the first place is that he lost and misplaced it, so that it was “escheated” or transferred to the

Treasurer as lost and unclaimed property.

       Plaintiff readily admits that Defendants followed the law in Pennsylvania (see Compl. at

¶22) and that the contract which Plaintiff signed with the Defendant was on the form approved by

the Treasurer. (See 72 P.S. § 1301.11(g)(2); see also Exhibit A, attached hereto, which is

Defendants’ Request for Judicial Notice “RFJN” No. 1.)            Plaintiff likewise confirms that

Defendant Hashim properly complied with the laws of the State of Pennsylvania. (Compl. at ¶29.)

Pursuant to the UPA statutory scheme, Plaintiff’s property sat at the Treasurer’s unclaimed

property division and was publicly listed on the Treasurer’s website for two (2) years before Payne

Richards sent Plaintiff a notice and contract as allowed and required by the UPA.

       But Plaintiff now contends class action lawsuit against Defendants that each of the

thousands of private notices sent by Payne Richards should have included an admonition that their

services were unnecessary and that an owner of unclaimed property may claim the freely claim the

funds. (Compl. at ¶11.) There is no such legal requirement that this verbiage be included and the

State Pennsylvania approved the form and contract which was executed by the parties. (See RFJN

Nos. 2.) Plaintiff recovered his $469.10 with the assistance of Payne Richards (Compl. at ¶32;

RFJN No.s 2); Plaintiff never paid Payne Richards (Compl. at ¶33); and Plaintiff has now sued




                                                 2
          Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 3 of 30



Defendants in a nationwide class action lawsuit for failing to include language that is not required

under the law.

       Rule 12(b)(6) of the Federal Rules of Civil Procedure protects these Defendants gives them

the opportunity to challenge Plaintiff’s complaint “…where there is either a ‘lack of cognizable

legal theory’ or ‘the absence of sufficient facts alleged under a cognizable legal theory.’”

II.    FACTS

       On or about December 2, 2019, Plaintiff Dominic DeSimone commenced this action

against Defendants alleging claims two Counts under (1) the Pennsylvania Unfair Trade Practices

and Consumer Protection Act (73 P.S. §§ 201-1, et seq.) and (2) the Texas Deceptive Trade

Practices-Consumer Protection Act (Tex. Bus. & Com. Code §§ 17.41, et seq.), purportedly on

behalf of himself and a putative class.

       Per the Complaint and pursuant to 72 P.S. § 1301.11a, Defendants are “finders” engaged

in the business of connecting property owners with their unclaimed property. (Compl. at ¶7.)

After a two-year holding period, Defendants identify unclaimed property by querying the various

statutorily-designated agencies that receive such property, including the Department of Treasury

for the various states. (Compl. at ¶8.) Defendants then contact the property owners of the

unclaimed property and provide a Treasurer approved form contract to recover the property

belonging to them. (Compl. at ¶9; Request for Judicial Notice “RFJN” No. 1.) The form provided

by Defendants is a state-approved contract between the property owner and U.S. Claims Service

to recover the unclaimed property. (Compl. at ¶9, Exhibit A.) The state-approved contract used

by Payne Richards discloses the nature and value of the property; the name and address of the

holder; the name, address, and telephone number of the person assisting in the location of the

abandoned and unclaimed property; and clearly states the fee or compensation to be paid. (See




                                                 3
         Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 4 of 30



Compl. at ¶ 29; 72 P.S. § 1301.11(g); RFJN No. 2.) After the property owner executes the contract

and returns it to Payne Richards, which Defendant Payne Richards completes the claim for the

property owners to recover their unclaimed property. (Compl. at ¶10.) Prior to receiving the notice

from Defendants, Plaintiff has already received statutory notices from: (1) the Holder (the

company escheating the property); and (2) the Treasurer in the form of direct mail, publication,

and website notification. (See 72 P.S. § 1301.12.)

       According to the Complaint, Defendants are licensed with the Pennsylvania Department of

Treasury to provide such “finders” services under Pennsylvania law. (Compl. at ¶25; RFJN No.

3.) Plaintiff acknowledges that finders are regulated under Pennsylvania law by the Pennsylvania

Treasurer, pursuant to 72 P.S. §§1301.11, et seq. (Compl. at ¶22.) Plaintiff confirms that the

contract that is issued by the Defendant Payne Richards to property owners complies with the

requirements of Pennsylvania law, 72 P.S. 1301.11(g). (Compl. at ¶29.)

       Nonetheless, despite Defendants obtaining proper licensure, complying with Pennsylvania

law, and satisfying Department of Treasury mandates concerning the form of contract, Plaintiff

contends that the finder services provided by Defendants – which are statutorily permitted and

regulated by the Pennsylvania Government – are unnecessary for property owners to recover their

unclaimed property. (Compl. at ¶11.) After receiving notices from the Holder and the State,

Plaintiff contends that Defendants should include additional language that tells consumers that

they may claim their property “for free” (Compl. at ¶12) though the information is included in

Exhibit A which is attached to the Complaint.        Plaintiff further alleges that the failure of

Defendants to advise all property owners that these finder services are unnecessary constitutes

fraudulent and deceptive business practices in violation of Pennsylvania and Texas unfair trade

law. (Compl. at ¶¶50 - 69.)




                                                4
          Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 5 of 30



       Plaintiff contends that he was contacted by Defendants in April 2019 to recover $469.10

of unclaimed property held by the Pennsylvania Department of Treasury. (Compl. at ¶28.)

Although Plaintiff admits the proposed state-approved contract sent to Plaintiff complied with

Pennsylvania law (Compl. at ¶29; RFJN No. 1), Plaintiff contends that Defendant Payne Richards

did not indicate that the finder services were “unnecessary and that he could recover his unclaimed

property himself.” (Compl. at ¶30.) Plaintiff contracted with Defendant Payne Richards to claim

his property in the amount of $469.10, and Defendants promptly submitted Plaintiff’s claim to the

Department of Treasury in accordance with Pennsylvania law. (Compl. at ¶32.) Plaintiff received

his property from Treasury and several months after receiving his money, was billed by Defendants

for services provided in accordance with the statutorily authorized contract. (Compl. at ¶¶ 29, 33.)

Plaintiff refused to pay the $70.36 and instead filed this lawsuit on behalf of himself and a

nationwide putative class.

       Plaintiff defines his putative class as “all persons nationwide that [sic] were solicited – and

had successful claims to recover personal, family or household property – for which monies were

involved – or debited – by Defendant U.S. Claim Services between January 11th 2018 and present.”

(Compl. at ¶38.) Plaintiff seeks treble damages under Pennsylvania and Texas law, as well as

injunctive relief. Plaintiff filed this action under the caption Dominic DeSimone v. U.S. Claim

Services, Inc. and Paul Hashim, in the Court of Common Pleas, Philadelphia County, Case No.

191200218.

       The Complaint was served on Defendant U.S. Claims Service, Inc. on December 9, 2019,

and on Defendant Paul Hashim on December 13, 2019. Thereafter, on December 27, 2019,

Defendants filed a timely Notice of Removal pursuant to the Class Action Fairness Act, 28 U.S.C.




                                                 5
          Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 6 of 30



§1332(d), removing this action to this Honorable Court. Defendants now file this timely Motion

to Dismiss Plaintiff’s Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

III.   LEGAL ANALYSIS

       A.      Standard of Review

       When considering a motion to dismiss a complaint for failure to state a claim, pursuant to

Federal Rules of Civil Procedure 12(b)(6), the Court must accept all well-pleaded allegations in

the complaint as true and view them in the light most favorable to the non-moving party. A motion

to dismiss may be granted where the plaintiff has failed to set forth fair notice of the claim and the

grounds upon which it rests that make such a claim plausible on its face. (See Bell Atlantic Corp.

v. Twombly, 550 U.S. 544 (2007).) Although Rule 8 does not require "detailed factual allegations,"

it requires "more than an unadorned, the-defendant-unlawfully-harmed-me accusation." (Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555, supra). “[A] court need not

credit either ‘bald assertions’ or ‘legal conclusions’ in a complaint when deciding a motion to

dismiss.” (Evancho v. Fisher, 423 F.3d 347, 350 (3d Cir. 2005).) “A complaint survives a Rule

12(b)(6) motion to dismiss if it states a claim to relief that is ‘plausible on its face’ regarding

plaintiff's entitlement to the relief sought.” (Id., citing Twombly, 550 U.S. at 555, supra.)

       In reviewing the sufficiency of the Complaint, the Court must “tak[e] note of the elements

[the] plaintiff must plead to state a claim. Second, it should identify allegations that, because they

are no more than conclusions, are not entitled to the assumption of truth. Finally, [w]hen there are

well-pleaded factual allegations, [the] court should assume their veracity and then determine

whether they plausibly give rise to an entitlement to relief.” (Connelly v. Lane Constr. Corp., 809

F.3d 780, 787 (3d Cir. 2016) (internal citations and quotation marks omitted).)




                                                  6
          Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 7 of 30



       B.      The Plaintiff’s Two Claims for Relief Should be Dismissed.

       The Plaintiff’s claims should be dismissed. First, the Pennsylvania Unfair Trade Practices

and Consumer Protection Law (“UTPCPL”) is “designed to protect the public from fraud and

deceptive business practices.” (Gardner v. State Farm Fire & Cas. Co., 544 F.3d 553, 564 (3d Cir.

2008).) It prohibits marketplace participants from engaging in “unfair methods of competition and

unfair or deceptive acts or practices in the conduct of any trade or commerce.” (73 Pa. Stat. § 201-

3.) The conduct in question is authorized by statute and the forms were approved by the Treasurer.

       Under Pennsylvania law, a plaintiff may bring a private claim for relief under the UTPCPL

if the individual has purchased services primarily for personal use and suffered an ascertainable

loss as the result of unlawful trade. (73 P.S. § 201-9.2(a).) Under the UTPCPL, conduct defined

as unfair or deceptive includes: “(xv) knowingly misrepresenting that services, replacements[,] or

repairs are needed if they are not needed” and/or “(xxi) engaging in any other fraudulent or

deceptive conduct which creates a likelihood of confusion or misunderstanding.” (73 P.S. § 201-

2(4)(xv),(xxi).) In this case, the services were authorized and all information, pursuant to statute,

was provided on the face of the contract, which is attached as Exhibit A to the Complaint.

       To establish a claim under § 201-2 (xv) of the UTPCPL, a Plaintiff must show: (1) a

representation or statement; (2) that plaintiff relied on that misrepresentation to act or refrain from

acting; and (3) plaintiff’s reliance is justifiable. (See Drelles v. Mfrs. Life Ins. Co., 881 A.2d 822

(Pa. Super. 2005).) Under the law, there was no “misrepresentation,” and Plaintiff’s purported

reliance on his new theory of liability is unreasonable, given Plaintiff received multiple notices

from the Holder and the State that his property was publicly available and posted on a government

website where it could be claimed at any time “for free.”




                                                  7
          Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 8 of 30



       To establish a claim for deceptive conduct under the catchall provision of the UTPCPL

(i.e. 73 P.S. § 201-2(4)(xxi)), a Plaintiff must satisfy and prove three elements: namely, that: (1)

defendant made a misrepresentation or engaged in deceptive conduct; (2) plaintiff justifiably relied

on defendant’s misrepresentation or deceptive conduct, and (3) he was damaged by his justifiable

reliance on defendant’s alleged misrepresentation or deceptive conduct. (See Clark v. Allstate Ins.

Co., 2013 U.S. Dist. LEXIS 65241 (E.D. Pa. 2013).)

       To establish a claim for fraudulent conduct under the catchall provision of the UTPCPL, a

Plaintiff must allege the elements of a Pennsylvania common law fraud claim. To plead fraud

under Pennsylvania law, a plaintiff must allege: (1) “a representation” which is (2) “material to the

transaction at hand,” (3) “made falsely, with knowledge of its falsity or recklessness as to whether

it is true or false,” and (4) made “with the intent of misleading another into relying on it”; (5)

“justifiable reliance on the misrepresentation”; and (6) that “the resulting injury was proximately

caused by the reliance.” (See Gibbs v. Ernst, 647 A.2d 882, 889 (Pa. 1994).) But in addition, a

plaintiff in federal court, to comply with Rule 9(b), must allege “the date, time and place of the

alleged fraud or otherwise inject precision or some measure of substantiation into a fraud

allegation” and must state “the circumstances of the alleged fraud with sufficient particularity to

place the defendant on notice of the precise misconduct with which it is charged.” (See Frederico

v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007) (brackets and internal quotation marks omitted).)

       Second, under the Texas DTPA, a consumer may bring suit against any person “whose

false, misleading, or deceptive acts, or other practices enumerated in the [DTPA] are the producing

cause of the consumer's harm.” (Miller v. Keyser, 90 S.W.3d 712, 715 (Tex. 2002).) To maintain

a claim under the Texas DTPA, a plaintiff must show: (1) that they are a consumer; (2) that the

defendant engaged in false, misleading, or deceptive acts; and (3) these acts constituted a




                                                 8
           Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 9 of 30



producing cause of the consumer's damages. (See Doe v. Boys Clubs of Greater Dallas, Inc., 907

S.W.2d 472, 478 (Tex. 1995).)

       Although a specific, identified misrepresentation is required to assert a § 17.46(b)(2), (5),

or (7) claim, the absence of an identified misrepresentation is not relevant to analysis of a §

17.46(b)(24) claim for failure to disclose information. Actionable conduct under a DTPA non-

disclosure claim comprises a defendant's (1) failure to disclose information concerning goods or

services, (2) which was known at the time of the transaction, (3) if such failure was intended to

induce the consumer into a transaction, (4) which the consumer would not have entered had the

information been disclosed. (See Willowbrook Foods, Inc. v. Grinnell, 147 S.W.3d 492, 506 (Tex.

App.-San Antonio 2004, pet. filed).)

       The Complaint and its Exhibits are inherently self-contradictory; especially and most

importantly, when taken in the context of the state laws written and passed by the Pennsylvania

State Legislature. The Legislature did not outlaw Defendants’ conduct, it authorized the conduct.

The lawmakers realized that despite the profuse notice provided by the statutory scheme, there

would be property owners who might need to be found, and it authorized “finders” who could

locate them and charge a reasonable fee for that private service. There is no such “free service”

requirement under the law and the Complaint fails to state a claim under which any relief may be

granted.

       C.      The Complaint Fails to State a Claim Against Defendant Paul Hashim

       There is no specific allegation targeting Defendant Paul Hashim as the license holder.

(Compl. at ¶7.) The State of Pennsylvania is one of the few states in the United States that requires

an individual to complete the application form (rather than the company) when acting as a finder.




                                                 9
         Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 10 of 30



See Complaint, Exhibit C – Application For Certificate of Finder Registration (published by the

Pennsylvania Treasury) at p. 26, “Question 2”:

       “This question must only be answered if you are operating as a finder from a
       business. Please be advised that all individuals who operate as finders in
       Pennsylvania need to obtain a finder registration number even if they work for
       the same company. The finder registration number belongs to the individual not
       the business.”

       Paul Hashim followed the law and is operating within the course and scope as an officer

of the corporate Defendant. There are otherwise no allegations that Defendant Hashim acted

outside the scope of his role as an officer and employee of Payne Richards or did anything other

than what is authorized by statute. The Complaint not only fails to state a claim against Defendant

Paul Hashim, but it fails to explain why a national class action lawsuit should be maintained against

the Defendant Hashim in his individual capacity, given compliance with and all the State’s other

legal requirements.

IV.    CONCLUSION

       WHEREFORE, for all the foregoing reasons, Defendants, respectfully request that this

Honorable Court rule in favor of Defendants, and against Plaintiff, and enter the attached Order.

January 3, 2020                                       Respectfully submitted,

                                                      MARSHALL DENNEHEY WARNER
                                                      COLEMAN & GOGGIN, P.C.


                                                      By:___/s/ John P. Quinn_______________
                                                            JOHN P. QUINN, ESQUIRE
                                                            Attorney ID No.: 85239
                                                            Attorney for Defendants
                                                            2000 Market Street, Suite 2300
                                                            Philadelphia, PA 19103
                                                            (215) 575-2883
                                                            jpquinn@mdwcg.com




                                                 10
Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 11 of 30




                   Exhibit A
           Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 12 of 30



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Dominick DeSimone
                                                 CIVIL ACTION
                v.
                                                  NO: 2:19-cv-06150-GJP
U.S. Claims Services, Inc. and
Paul Hashim



              REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
     RULE 12(B)(6) MOTION TO DISMISS PLAINTIFF'S COMPLAINT FILED BY
        DEFENDANTS U.S. CLAIMS SERVICES, INC. AND PAUL HASHIM

       Defendants U.S. Claims Service, Inc., dba Payne Richards & Associates ("Payne

Richards") and Paul Hashim ("Hashim") (collectively, "Defendants"), by and through their

counsel, Marshall Dennehey Warner Coleman & Goggin, respectfully request that this Honorable

Could take judicial notice of the following three (3) Requests for Judicial Notice ("RFJN") that

incorporate Exhibits attached to the accompanying declaration. This RFIN is filed in support of

Defendants' Motion to Dismiss filed pursuant to Rule l 2(b)(6) of the Federal Rules of Civil

Procedure .

1.     REQUESTS FOR JUDICIAL NOTICE

       Pursuant to Rule 201 of the Federal Rules of Evidence, as further discussed immediately

below, Defendants respectfully request the Court take judicial notice of the following facts and

records:

      REQUEST no. 1: A true and correct copy is collectively attached to the supporting

Declaration of John P. Quinn ("Quinn Decl.") as Exhibit l of the March 9, 2015 finde1"s agreement

with its written approval for use given by the Pennsylvania State Treasu1°e1°'s Office, with related

correspondence. In the underlying State of Pennsylvania, the finder's fee is set by statute at fifteen
        Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 13 of 30



percent (15%) pursuant to 72 P.S, § 1301 , 11(g)(2) which states that the contract must "clearly state

the fee or compensation to be paid, which shall not exceed fifteen per centum of the value of the

abandoned and unclaimed p1'ope11y." The Defendants' fee agreement otherwise complies with all

requirements of the Unclaimed Property Act (72 P.S. § 1301.11(g)).

      REQUEST no. 2: A true and correct copy of the notarized contracts between Plaintiff

and Payne Richards are attached to the Quinn Decl. as Exhibits 2 and 3. Defendants assisted

Plaintiff Dominic DeSirnone on two (2) separate occasions under two separate contracts dated

May 31, 2018 and April 17, 2019, where Payne Richards incorporated all of the statutorily required

information and includes the agency where the account containing the funds is located.

      REQUEST NO. 3: A true and correct copy of Defendants' Renewal Application For

Certificate of Finder Registration dated March 15, 2019 is attached to Quinn Decl, as Exhibit 4.

11.    CONCLUSION

       Accordingly, Defendant respectfully request this Honorable Court take judicial notice of

RFJN Requests Nos. I through 4, which are attached to the supporting declaration.

January 3, 2020                                       Respectfully submitted,

                                                      MARSHALL DENNEHEY WARNER
                                                      COLEMAN & GOGGIN, P.C.




                                                      Be.                   441 ,
                                                                 HN P. QUINN, ESQUIRE
                                                              Attorney ID No.: 85239
                                                              Attorney for Defendants
                                                              2000 Market Street, Suite 2300
                                                              Philadelphia, PA 19103
                                                              (215) 575-2883
                                                              jpquinn@mdwcg.corn




                                                  2
        Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 14 of 30




                            DECLARATION OF JOHN p. QUINN
       1.      Undersigned counsel 1'ep1'esents defendants U.S. Claims Service, Inc., dba Payne

Richards & Associates ("Payne Richards°') and Paul Hashim ("Hashim") (collectively,

"Defendants") in this action. I certify that I am admitted to practice law in this Court, the State of

Pennsylvania and the District of Columbia, and am in good standing.

       2.       Payne Richards is a firm of licensed private investigators that specializes in

uncovering unclaimed funds and reuniting them with the rightful owners. Attached collectively

as Exhibit 1 to my declaration is a true and correct copy of the March 9, 2015 finder's agreement

approved by the Pennsylvania State Treasu1'e1"s Office, which complies with all requirements of

the Unclaimed Property Act (72 P.S. § 1301.1 l(g)).

       3.      Attached as Exhibit 2 is a true and correct copy of the notarized contract between

Plaintiff and Defendants dated May 3 I , 2018.

       4.      Attached as Exhibit 3 is a true and correct copy of the notarized contract between

Plaintiff and Defendants dated April 17, 2019.

       5.      Attached as Exhibit 4 is a true and con°ect copy of Defendants Renewal Application

For Ce1°tificate of Finder Registration dated March 15, 2019.

       6.      I celiify that the above statements are true and correct to the best of my knowledge,

information and belief

Dated: January 3, 2020
                                                                                         g

                                                      By:                                    i

                                                                         UINN, ESQUIRE
                                                              Attorney ID No.: 85239
                                                              Attorney for Defendants
                                                              2000 Market Street, Suite 2300
                                                              Philadelphia, PA 19103
                                                              (215) 575-2883
                                                              jpquinn@mdwcg.com
January 3, 2020


                                                  3
Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 15 of 30




                    Exhibit 1
Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 16 of 30




                              1
Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 17 of 30




                              2
Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 18 of 30




                              3
              Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 19 of 30




                                                                  I.
This agreement into by and between                        hereinafter referred to as “Claimant,” and MyMoneyMonitor.com ,
hereinafter referred to as “Agent.” Claimant authorizes Agent to communicate on his/her behalf and provide assistance during the
recovery process.
                                                                  II.
The Agent through his/her efforts has located Claimant, who may be entitled to the assets in the possession of the State Treasurer of
Pennsylvania, 129 Finance Building, Harrisburg, PA 17120 as described below:

Owner’s Name(s):
Owner’s Reported Address:
Reported By:
Property Type:
Amount:
Property ID No:
MyMoneyMonitor.com Reference No:
                                                                    III.
In consideration of Agent’s reasonable efforts in providing services including but not limited to, ordering/providing proper forms,
answering any questions and following up with claim status, Claimant agrees to pay Agent a fee of 15% of the amount you
recover.
                                                                    IV.
As additional consideration, Claimant will fully assist and cooperate with Agent in recovering the funds.
                                                                     V.
Agent and Claimant agree that in the event Claimant is not entitled to assets described above and such assets are not recovered, there
is no obligation on either party to the other, all expenses being borne by the Agent.
                                                                    VI.
This agreement is valid for (1) one year from the date signed by the Claimant or until assets are recovered. Claimant agrees to work
exclusively with Agent to recover assets described herein during the term of this agreement.

Agent: MyMoneyMonitor.com Address: 3801 Pegasus Drive Suite 101 Bakersfield, CA 93308

Daytime Phone: (661) 399-1108                        Date:3/5/2015            .

Agent’s Tax ID No.: EIN# XX-XXXXXXX       Registration No. 0980131-0315      Agent’s Signature:



Print Name:      ______________________________________                Date: ________________

Address:         ___________________________________________________________________________________________

Signature:       ______________________________________                Daytime Phone: ____________________________________

E-mail:          ______________________________________                Relationship:    Self      Heirs    POA      Executor

PLEASE SIGN THIS AGREEMENT IN THE PRESENCE OF A NOTARY

State of _____________
County of ___________

Before me, the undersigned authority, on this day personally appeared ____________________; known to me to be the person whose
name is subscribed to the foregoing Standard Recovery Agreement, who on oath stated to me that he freely and voluntarily executed
the same purposes therein expressed, and acknowledged the same to be his free act and deed.

SUBSCRIBED AND SWORN TO BEFORE ME ON THIS____DAY OF ______, 20__.

___________________________________

Notary Public in and for the State of _____.
My commission expires: ________________




                   3801 Pegasus Drive, Suite 101, Bakersfield, CA 93308 • tel (661) 399-1108
                                        www.MyMoneyMonitor.com
Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 20 of 30




                    Exhibit 2
Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 21 of 30
Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 22 of 30




                    Exhibit 3
Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 23 of 30
Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 24 of 30




                    Exhibit 4
Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 25 of 30
Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 26 of 30
Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 27 of 30
Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 28 of 30
Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 29 of 30
       Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 30 of 30




                               CERTIFICATE OF SERVICE

       I hereby certify that true and copy of Defendants' Motion to Dismiss Plaintiffs Complaint

was made on the below counsel of record via electronic mail:

                                  Andrew B. Austin, Esquire
                                       P.O. Box #54628
                                   Philadelphia, PA 19148
                                 austin@stacld10usegroup.com




                                                   MARSHALL DENNEHEY WARNER
                                                   COLEMAN & GOGCIN*P.C.


                                                   By:
                                                                       (I
                                                          I         QUINN, ESQUIRE
                                                          Attorney ID NO.: 85239
                                                          Attorney for Defendants
                                                          2000 Market Street, Suite 2300
                                                          Philadelphia, PA 19103
                                                          (215) 575-2883
                                                          jpquinn@mdwcg.com


Date: January 3, 2020
